Citation Nr: 0705668	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-37 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and K.B.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  He died in September 2003.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

In June 2005, the appellant was afforded a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is associated with the claims 
file.  

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 2003.  



2.  The veteran was not receiving compensation for service-
connected disability rated by VA as totally disabling for a 
continuous period of 10 years prior to his death, or since 
his release from active duty and for at least 5 years 
immediately preceding death, and the veteran was not a former 
prisoner of war.  


CONCLUSION OF LAW

The criteria for Dependency and Indemnity Compensation 
benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 
3.102 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, notice was not provided to the appellant 
regarding assignment of disability ratings and effective 
dates.  Disability ratings are inapplicable to a claim for 
DIC under 38 U.S.C.A. § 1318, so no VCAA notice is required 
as to this element.  Because the Board is denying the 
appellant's claim, any question as to assignment of an 
effective date is rendered moot.  For these reasons, the 
appellant has not been prejudiced by lack of notice regarding 
these downstream elements.  

VA satisfied the remaining duty to notify by means of a 
letter dated in October 2003.  This letter was provided to 
the appellant prior to the initial adjudication by the RO in 
January 2004.  The appellant was told of the requirements to 
establish a successful claim for DIC under 38 U.S.C.A. 1318, 
advised of her and VA's respective duties, and asked to 
submit information and/or evidence, which would include that 
in her possession, to the RO.  The content and timing of this 
notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

All of the veteran's service medical records are presumed to 
have been destroyed in a fire at the National Personnel 
Records Center (NPRC).  Records and reports from VA health 
treatment providers are associated with the claims file.  The 
appellant has not requested that VA assist her in obtaining 
any other evidence.  The provisions of 38 U.S.C.A. § 5103A 
impose on VA a duty to obtain a medical opinion when such is 
needed to decide a claim.  As entitlement to DIC under 38 
U.S.C.A. § 1318 does not depend upon post-service medical 
opinions not already of record at the time of the veteran's 
death, a medical opinion is not necessary to decide this 
claim because opinions rendered after the veteran's death are 
not relevant to claims for DIC under 38 U.S.C.A. § 1318.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


DIC under 38 U.S.C.A. § 1318

As stated above, the veteran's service medical records are 
presumed destroyed in the 1973 NPRC fire.  The Court has held 
that in such cases the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  O'Hare v.  
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  

A Certificate of Death, issued in September 2003, indicates 
that the veteran died on September [redacted], 2003.  

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 
3.22.

In recent years, a number of Court decisions were issued that 
resulted in confusion over whether benefits could be granted 
under 38 U.S.C.A. § 1318 on the basis of "hypothetical 
entitlement".  See, eg., Green v. Brown, 10 Vet. App. 111, 
118-19 (1997); See also Cole v. West, 13 Vet. App. 268, 278 
(1999); Carpenter v. West, 11 Vet. App. 140 (1998), Wingo v. 
West, 11 Vet. App. 307 (1998), National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), Rodriguez v. 
Nicholson, 19, Vet. App. 275 (2005).  "Hypothetical 
entitlement" meant that a claimant could obtain benefits 
under 38 U.S.C.A. § 1318 if she or he could show that the 
veteran would have been entitled to a different decision on a 
service connection claim, based on evidence of record prior 
to the veteran's death and the law then applicable or 
subsequently made retroactively applicable, and the different 
decision would have resulted in a grant of total disability 
for service-connected disability for an appropriate time 
period.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  
"Hypothetical entitlement" also meant that a claimant could 
obtain benefits under 38 U.S.C.A. § 1318 if she or he could 
show that, even if the veteran had never filed a claim for 
total disability, the veteran hypothetically could have been 
awarded total disability for the prescribed period.  Wingo v. 
West, 11 Vet. App. 307 (1998), Cole v. West, 13 Vet. App. 
268, 278 (1999).  

The current version of 38 C.F.R. § 3.22, which implements 38 
U.S.C.A. § 1318, resolves any confusion regarding 
"hypothetical entitlement" for claims under this statute.  
Whether a claimant is entitled to benefits under 38 U.S.C.A. 
§ 1318, depends solely on decisions rendered during the 
veteran's lifetime.  Thus, if a veteran was not in receipt of 
compensation for service-connected disability rated as 
totally disabling for a time frame and condition specified in 
38 C.F.R. § 3.22, a claimant will only be entitled to 
benefits under 38 U.S.C.A. § 1318 if one of the specifically 
enumerated "entitled to receive" conditions is met.  As 
stated above, these enumerated conditions include that where 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date.  
The appellant has not claimed clear and unmistakable error in 
any such decision.  

The current version of 38 C.F.R. § 3.22 applies to all claims 
filed after January 21, 2000.  Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005).  Since the appellant's claim was filed 
after January 21, 2000, hypothetical entitlement cannot 
support a grant of DIC under 38 U.S.C.A. § 1318.  

Evidence of record shows that service connection had been 
established for post traumatic stress disorder (PTSD) rated 
as 30 percent disabling since June 1998; for PTSD and for 
residuals of cold injuries to both hands and both feet, with 
a combined rating of 80 percent since November 1999; and for 
individual unemployability since November 1999.  Hence, the 
veteran was not in receipt of compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding his death in September 2003.  

Nor was the veteran rated as totally disabled continuously 
since his release from active duty and for a period of not 
less than five years immediately preceding death.  A response 
from the National Personnel Records Center, dated in March 
1994, shows that the veteran was separated from active 
service in January 1946.  

No evidence of record shows that the veteran was a former 
prisoner of war and the appellant does not contend that the 
veteran was a former prisoner of war.  

Finally, the appellant has not asserted, and the record does 
not support a finding, that the veteran was entitled to 
receive compensation for service-connected disability that 
was rated by VA as totally disabling for a period of 10 years 
prior to his death, as defined in 38 C.F.R. § 3.22.  

The Board notes that a November 1993 rating decision 
established entitlement to nonservice-connected disability 
pension effective since February 1993.  As this decision is 
not based on service-connected disability and is not a grant 
of a compensation benefits, it does not satisfy the criteria 
for entitlement to DIC under 38 U.S.C.A. § 1318.  

Based on the foregoing, the Board finds that the criteria for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
not met, and thus, the appellant's claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2005).  The Board 
regrets that a more favorable determination could not be made 
in this case.


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration

38 U.S.C.A. § 5103A requires VA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Treatment records, relevant to the appellant's claim, have 
not been associated with the claims file.  The Certificate of 
Death indicates that the veteran died at the Bay State 
Medical Center in September 2003.  On remand, the appellant 
should be asked to submit a VA Form 21- 4142, Authorization 
and Consent to Release Information to the Department to 
Veterans Affairs, regarding these records, and VA should make 
reasonable efforts to obtain these records.  

A Certificate of Death indicates that the veteran died of a 
cardiac arrest due to or as a consequence of chronic 
obstructive pulmonary disease (COPD).  In a February 2006 
letter, Clifford J. Prestia, M.D. stated that the veteran's 
pulmonary disease was the result of a war injury suffered to 
his chest during service.  Of record is evidence that the 
veteran was awarded the Bronze Star Medal for meritorious 
achievement in ground combat against the armed enemy during 
World War II and he described this fall in several documents 
of record.  

In this case evidence of record indicates that the cause of 
the veteran's death may be associated with an in-service 
event, hence the Board requires a medical opinion to decide 
the appellant's claim.  See 38 U.S.C.A. § 5103A.  On remand a 
medical opinion should be obtained as to whether it is at 
least as likely as not that the veteran's chronic obstructive 
pulmonary disease was caused by events during his active 
service, to include a chest injury sustained due to a fall 
from a fifty-foot cliff.  Service medical records are 
presumed lost through no fault of the veteran.  For the 
purposes of rendering the opinion, the fall and resulting 
chest injury are to be taken as fact, as described by the 
veteran in a September 1993 general medical exam report, in 
an April 1994 NA form 13055, by hearing testimony on July 10, 
1996, and in a statement by the veteran dated in August 1996.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, attempt to obtain the 
veteran's terminal treatment records from 
Bay State Medical Center dated in 2003.

2.  After the above development is 
completed and any records obtained are 
associated with the claims file, arrange 
for the claims folder to be reviewed by a 
physician.  The physician should indicate 
in the report that the claims file was 
reviewed.  A rationale for any opinion 
expressed should be provided.

The physician is requested to provide the 
following opinions:

Is it at least as likely as not (i.e., a 
probability of 50 percent or greater) that 
the veteran's chronic obstructive 
pulmonary disease (COPD) was caused by 
events during his active service, 
including a chest injury sustained as the 
result of a fall from a fifty-foot cliff 
in December 1944 or January 1945 (as 
described by the veteran in a September 
1993 general medical exam report, in an 
April 1994 NA form 13055, by hearing 
testimony on July 10, 1996, and in a 
statement by the veteran dated in August 
1996.)  For the purposes of this opinion, 
the occurrence of this fall is to be taken 
as fact as is a resulting injury to the 
veteran's chest.  

3.  Thereafter readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence received since the 
issuance of the August 2004 Statement of 
the Case.  The appellant should be given 
an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


